Citation Nr: 1231260	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for residual of right ankle injury.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for diabetes mellitus type II.

7.  Entitlement to service connection for complications due to diabetes mellitus type II to include, visual, neurological, cardiovascular and renal disabilities.

8.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, mood disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in June 2008.  A statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.      

On substantive appeal, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board in Washington DC.  However, by statement dated in July 2012, the Veteran's representative withdrew the request for a hearing.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claim originally was for PTSD.  Here, a May 2006 VA treatment record shows mood disorder and anxiety disorder; and a March 2010 VA treatment record shows depression.  Thus, the issue has been redescribed as reflected on the first page of this decision.   

A claim for a total rating based on individual unemployability (TDIU) was received from the Veteran in December 2011.  Although the RO listed the TDIUI issue in a January 2012 supplemental statement of the case, the record does not document formal adjudication of the TDIU claim nor is there an indication that the Veteran was furnished notice of the denial and notice of appellate rights and procedures.  There also does not appear to be a notice of disagreement.  Under these circumstances, the Board does not find that it has appellate jurisdiction over the TDIU issue.  This matter is hereby referred to the RO for formal adjudication and notice of the TDIU decision and notice of appellate rights and procedures to the Veteran so that he may have the opportunity to initiate an appeal by filing a timely notice of disagreement if he so wishes. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a claim received in November 2006, the Veteran reported being treated for Hepatitis B in 1977, and the low back in 1976.  A May 2010 VA treatment record shows history of back disability.  There is also some post-service medical evidence suggesting hepatitis B.  Under these circumstances, VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran claimed he was treated as far back as 1976 for ankles and low back disabilities, and as far back as 1977 for hepatitis B at the VA Medical Center in Fayetteville, North Carolina.  As for hypertension and nervousness, the Veteran did not provide dates of treatment but did note that treatment records from this VA medical facility should be reviewed for specific dates.  The RO had submitted a request in September 2007 asking for records dating back to 
July 16, 1976.  After the receipt of VA treatment records, the RO submitted (in 
June 2010) another request.  However, this time, the RO requested records starting from November 30, 1978 (and not July 16, 1976 as originally requested).  The RO should submit another request, specifically for records from July 16, 1976.    
  
Additionally, there appears to be outstanding private treatment records.  A July 2010 VA treatment record reveals that he received treatment for heart problems (which the Veteran associates with complications due to diabetes mellitus type II) at Cape Fear Valley Medical Center in Fayetteville, North Carolina.  Records from this medical facility are not associated with the Veteran's claims file.     

Regarding the issue of entitlement to service connection for psychiatric disability, to include PTSD, the Board notes that a May 2006 VA treatment references the Veteran's stressor:  being robbed at gunpoint in 1976 in Germany.  The stressor has yet to be verified.  The RO should also furnish the Veteran appropriate PTSD personal assault notice as required by 38 C.F.R. § 3.304(f)(5). 
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request the Veteran's service personnel records, to include a specific request for any incident reports involving being robbed at gunpoint in Germany in 1976. 

2.  Appropriate action should be taken to obtain treatment records from Cape Fear Valley Medical Center in Fayetteville, North Carolina.

3.  The RO should take appropriate action to request all outstanding medical records from the Fayetteville, North Carolina VAMC from July 16, 1976.  The Veteran should be provided notice of the result of the search.  

4.  The RO should furnish the Veteran appropriate PTSD personal assault notice as required by 38 C.F.R. § 3.304(f)(5).  The RO should also ask the Veteran to furnish details of the claimed robbery, to include an approximate three month time frame, as well as the location and police authorities who investigated the incident. 

5.  If the Veteran furnishes sufficient information, then the RO should take appropriate action to request verification of the claimed 1976 armed robbery incident in German from appropriate service/civilian police authorities.    The RO should take appropriate action to follow-up on any other avenues for corroborating the claimed stressor(s) as may be suggested.  

6.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  The examiner should be furnished the claims file for review and the RO should clearly inform the examiner of the any corroborated stressor(s).  Any medically indicated special tests should be conducted.  The examiner should clearly report all current acquired psychiatric disorders found on examination.  

The examiner should also review the Veteran's service records, to include personnel records, and offer an opinion as to whether there is evidence of behavior changes to suggest that the claimed robbery at gunpoint occurred in 1976.  

If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to a corroborated stressor. 

As to any other acquired psychiatric disability found on examination, the examiner should respond to the following:  

     a)  is it at least as likely as not (a 50% or higher degree of probability) causally related to service?

     b)  is it at least as likely as not (a 50% or higher degree of probability) that such disability is proximately due to the Veteran's service-connected skin disability?

     c)  is it at least as likely as not (a 50% or higher degree of probability) that such disability has been aggravated by the Veteran's service-connected skin disability?

A rationale should be provided for all opinions. 

7.  The Veteran should also be afforded appropriate VA examination to determine the nature, extent and etiology of the claimed low back disability, .  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current low back disability is causally related to service?

A rationale should be provided.  

8.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current hepatitis B.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current hepatitis B is causally related to service?  

A rationale should be provided.  

9.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


